Citation Nr: 1501916	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-00 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder and insomnia prior to July 15, 2009 and between October 1, 2009 and March 1, 2010, and entitlement to a rating in excess of 70 percent thereafter. 

2.  Entitlement to a compensable rating for bilateral sensorineural hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to March 2, 2010.

4.  Entitlement to service connection for a headache disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for hypertension.



ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to October 1988, and from February 2003 to May 2004.  The Veteran has been awarded the combat action badge. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.   

The Veteran requested a hearing before the Board.  The case was remanded in March 2014 so that the Veteran could be afforded a BVA hearing.  A hearing was scheduled for July 2014.  The Veteran failed to appear.  As such, the Board finds his hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

In a December 2010 rating decision, the Veteran was granted entitlement to individual unemployability (TDIU), effective March 2, 2010.  However, evidence in the claims file reflects that the Veteran became unemployed as early as October 2009.  As such, although the Veteran has not appealed the effective date assigned, because a TDIU claim is considered part of an increased rating when such claim is expressly raised by the Veteran or reasonably raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board will consider under appeal, the issue of whether entitlement to TDIU is warranted prior to March 2, 2010.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  Prior to July 15, 2009 and since October 1, 2009, the Board finds that the Veteran's PTSD with depressive disorder and insomnia resulted in occupational and social deficiencies in most areas. 

2.  Throughout the rating period on appeal, the Veteran's bilateral sensorineural hearing loss is manifested by hearing impairment corresponding to no higher than an auditory acuity of Level I.

3.  Prior to March 2, 2010, the Veteran's service-connected PTSD with depressive disorder and insomnia precluded him from securing or following a substantially gainful occupation. 

4.  The Veteran's diagnosed headache disability and right ankle disability had their onset in service or are otherwise etiologically related to his active service. 

5.  Hypertension was not shown during active duty, was not diagnosed until several years post-service, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's hypertension and his active service. 


CONCLUSIONS OF LAW

1.  Prior to July 15, 2009 and since October 1, 2009, the criteria for a rating of 70 percent rating, but no higher, for PTSD with depressive disorder and insomnia have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a compensable evaluation for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, DC 6100 (2014).

3.  Prior to March 2, 2010, the criteria for a total disability rating based on individual unemployability had been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, a headache disability and a right ankle disability were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  Hypertension was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).


PTSD with Depressive Disorder and Insomnia

In the present case, entitlement to service connection for PTSD with depressive disorder and insomnia was granted in a September 2009 rating decision.  The RO assigned an initial 30 percent rating, effective August 26, 2008, the date of the Veteran's original claim.  A 100 percent rating was assigned from July 15, 2009 to September 30, 2009 for hospitalization, and effective October 1, 2009 his evaluation was returned back to 30 percent.  

Then, by a December 2010 rating decision, the 30 percent rating was increased to 70 percent, effective March 2, 2010.   

For all periods on appeal, the Veteran's PTSD with depressive disorder and insomnia has been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Based on a review of the record, the Board finds that a 70 percent rating for his PTSD with depressive disorder and insomnia is warranted throughout the entire appeal period (the 100 percent rating between July 15, 2009 and September 30, 2009 is not disturbed by this decision and remains in effect).

Under this diagnostic code, a 50 percent rating is warranted when there is occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although certain symptoms must be present in order to establish the diagnosis of PTSD, it is not the symptoms but their effects that determines the level of impairment.  Id.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2014). 

The DSM-V contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.' See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50, is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

A review of the evidence reflects that a rating of 70 percent is warranted throughout the appeal period (prior to July 15, 2009 and since October 1, 2009).  The evidence prior to March 2, 2010 (the date of his increased 70 percent rating) includes VA treatment records as early as 2009 noting suicidal ideation.  See April 2009 VA examination.  A May 2009 VA treatment record noted that the Veteran was sleeping with a loaded gun at night.  Evidence prior to this additionally demonstrates that the Veteran had some inappropriate behavior, increased irritability, loss of temper, and irritability.  Moreover, VA treatment records reflect that the Veteran was hospitalized in May 2009 for his psychiatric disability.  A GAF score of 45, indicative of serious symptomatology was demonstrated at that time. 

Vet Center treatment records from November 2009, when the Veteran's disability was once again rated as 30 percent disabling, reflect that the Veteran suffered from anxiety, panic attacks, sleep disturbances, emotional numbing, irritability, hypervigilance, and employment impairment.  A review of the extensive evidence reflects that the Veteran's PTSD with depressive disorder and insomnia was more consistent with a 70 percent disability rating, not a 30 percent disability rating, prior to July 15, 2009 and since October 1, 2009.  Although a September 2008 VA examination appears to reflect milder PTSD symptomatology, the voluminous treatment records are more consistent with a 70 percent disability rating.  

Based on these findings the Board finds that an initial 70 percent rating is warranted, prior to July 15, 2009 and since October 1, 2009. 

Nevertheless, the Board finds that a rating in excess of 70 percent is not warranted for any period during the pendency of the claim as the Veteran's symptomatology does not manifest as total occupational and social impairment, due to such symptoms as (for example only): gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  While he has severe difficulties with social functioning outside of interaction with family and would have extreme difficulty interacting with employers, his symptoms do not rise to the severity necessary for a total rating.  

Moreover, the Veteran's GAF scores of 65 (September 2008), 55 (April 2009 VA examination), 45 (May 2009 Emergency Room visit, August 2009 VA treatment record, and March 2010 VA examination), 50 (April 2010 private treatment record), 55 (May, September and October 2011 VA treatment records), 58 (September 2011, January 2012, March 2012, August 2012 VA treatment records), 55 (April 2012, August 2012, October 2012, and November 2012 VA treatment records), do not indicate both total occupational and total social impairment.  Rather, they are reflective of serious symptomatology (providing the basis for the 70%).  The Board notes that the Veteran's reported social functioning has been fairly consistent throughout the period on appeal, with social isolation and contact with close relatives.  Thus, while extremely limited he is still able to continue relationships with close relatives.  

Moreover, although the Veteran is no longer employed, a rating of 100 percent is only warranted for both total social and total occupational impairment.  Therefore, the Board concludes the criteria for a 100 percent rating for PTSD and a depressive disorder and insomnia have not been met.  See 38 C.F.R. § 4.130, DC 9411.  The Veteran's own statements regarding how his PTSD impacts him, overall, would provide additional evidence against this claim, clearly indicating the problems cited within the 100 percent rating have not been met in this case. 

In summary, while the Veteran is significantly socially and occupationally limited by his service-connected PTSD with depressive disorder and insomnia, the evidence fails to show that this impairment is "total" so as to warrant a 100 percent rating.  Based on the foregoing discussion, the Board finds that Veteran's PTSD with depressive disorder and insomnia symptoms more nearly approximate the rating criteria for 70 percent rating prior to July 15, 2009 and since October 1, 2009.  In reaching its decision, the Board considered the benefit of the doubt rule.  However, the preponderance of the evidence reflects the Veteran's symptomatology more closely approximates that contemplated by a 70 percent evaluation.  Therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Hearing Loss

The Veteran is service-connected for his bilateral hearing loss.  He alleges that a compensable rating is warranted for his bilateral hearing disability.  

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment. 38 C.F.R. § 4.85 (2014).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a) (2014).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

The Veteran contends that his hearing loss is more severe than rated.  He reports that he has trouble hearing in crowds and when background noise is present. 

The Veteran underwent a May 2009 audiological examination.  The examination revealed the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
65
LEFT
15
15
10
15
35

His puretone average for the right ear is 30 dB; his puretone average for the left ear is 18.75 dB.  38 C.F.R. § 4.85(d) (2014).  Speech recognition was 92 percent in the right ear and 92 percent in the left ear. 

Applying the findings of the examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss have not been met.  Considering that the Veteran's right ear manifests an average puretone threshold of 30 db, with a 92 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level I impairment.  

With respect to his left ear, considering his left ear manifests an average puretone threshold of 18.75 db, with an 92 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment.  

Applying these results to Table VII, a noncompensable evaluation is assigned. 

The Veteran underwent a VA audiological examination in August 2010. The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
30
60
LEFT
15
20
15
20
45

His puretone average for the right ear was recorded as 33.75 dB, his puretone average for the left ear was recorded as 25 dB.  Speech recognition was 100 percent in the right and left ears.

Applying the findings of the August 2010 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss have not been met.  Considering that the Veteran's right ear manifests an average puretone threshold of 33.75 db, with a 100 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level I impairment.  

With respect to his left ear, considering his left ear manifests an average puretone threshold of 25 db, with an 100 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment.  

Applying these results to Table VII, a noncompensable evaluation is assigned. 

VA treatment records reflect that the Veteran fitted for hearing aids in October 2011.  The Board is limited in evaluating hearing loss to the mechanical application of the rating schedule under the specified testing methods.  For example, any impact of the hearing loss on the Veteran's daily life cannot be accounted for outside the rating tables of 38 C.F.R. § 4.85.  The noncompensable evaluation currently-assigned for his bilateral hearing loss accurately reflects his disability picture as contemplated under the VA rating criteria throughout the rating period on appeal. 

Throughout the period on appeal, the manifestations of the service-connected bilateral hearing loss disability did not equate with or more nearly approximate the criteria for a compensable rating.  The Board finds that a preponderance of the evidence is against a finding that the service-connected bilateral hearing loss disability warranted a compensable rating during the period on appeal. 

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The May 2009 VA examiner noted that the Veteran would have difficulty hearing in noise when compared to a normal hearing person. 

The Board finds these comments are sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).  Additionally, the Board has considered various lay statements from the Veteran attesting to the impact of his hearing loss.  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record.

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected bilateral hearing loss.  However, while the Veteran may have some problems with his hearing, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable rating during the period on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable schedular rating for bilateral hearing loss.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

With respect to his increased rating claims, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

II.  TDIU

As indicated in the Introduction, the Board has taken jurisdiction over the issue of entitlement to TDIU prior March 2, 2010.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  As the Board is granting an increased rating for the Veteran's PTSD with depressive disorder and insomnia in the decision above, the Veteran's rating for his service-connected disabilities met the threshold criteria for consideration of a TDIU, prior to March 2, 2010.  38 C.F.R. §§ 4.16(a).  

Evidence of record reflects that the Veteran last engaged in substantially gainful employment in October 2009.  See VA Form 21-8940.  A review of the Veteran's VA examinations and VA and private treatment records reflects that the Veteran had a severe occupational impairment or was totally disabled, prior to March 2, 2010, because of his service-connected PTSD with depressive disorder and insomnia.  Specifically, a private clinical psychologist opined that the Veteran had not maintained gainful employment since October 2009.  He noted that the Veteran had been discharged from a PTSD treatment program and returned to work but had become extremely nervous, agitated, irritable and had memory issues.  The Veteran indicated in a December 2009 statement that although he had returned to work after his release from the PTSD program he had subsequently left shortly after because of issues related to his service-connected PTSD.  The Veteran is service-connected for PTSD with depressive disorder and insomnia as of August 26, 2008, at a 70 percent disability rating.

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities, specifically his PTSD with depressive disorder and insomnia, were sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level, prior to March 2, 2010.

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU is warranted, prior to March 2, 2010. 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

III.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Headaches and Right Ankle

Service treatment records from the Veteran's period of service between February 2003 and May 2004 have not been located.  The Veteran asserts that he has suffered from a chronic right ankle disability and headaches since service.  He has submitted numerous consistent statements attesting that he injured his right ankle in 2003 during physical fitness at Ft. Bragg.  He has been diagnosed by the VA on numerous occasions with right ankle instability after an inversion injury in 2003.  The Veteran was treated in February 2005, within one year of service separation for headaches.  The Veteran's statements regarding his longstanding headache disability have remained consistent throughout the record.  He has been diagnosed with chronic migraine headaches.  See March 2012 VA treatment record.  

The Board finds that service connection for a headache disability is warranted. Lay testimony is competent to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that headaches are 'observable symptomatology' within the meaning of Layno.  Lay evidence may serve as a nexus when a lay person's observation is competent.  This is particularly true in claims involving inherent subjectivity, such as headaches.

With respect to his claim for a right ankle disability, the Veteran has consistently reported his in-service injury.  Service treatment records for his second period of service have not been located.  An August 2010 VA examiner determined that she was unable to provide an etiological opinion without resort to speculation because a medical record in the file did not belong to the Veteran. 

While VA could undertake additional development to clarify the etiology of the Veteran's disabilities, based on the Veteran's competent and consistent statements, and the unavailability of his service treatment records, the Board will resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).

Accordingly, the Board concludes that a grant of service connection for a headache disability and right ankle disability is warranted.

Hypertension

The Veteran asserts that his hypertension is related to service. 

As noted above, the Veteran's service treatment records from his period of service between February 2003 and May 2004 have not been located.  Nevertheless, VA treatment records do not reflect a diagnosis of hypertension until October 2008, despite treatment for other disabilities prior to this date.  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.  38 C.F.R. § 3.309(a) (2014).

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems relating to his hypertension until 2008.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for 4 years after service.  This long period without problems weighs against the claim.  Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment or filing a claim for his hypertension for several years following separation from service.  

Moreover, importantly, although he filed service connection claims for his psychiatric disability, left ankle, sleep problems, tinnitus and diarrhea in August 2008 (clearly indicating that the Veteran did know how to file a claim); it was not until 2009 that he initially filed a claim for hypertension.

The fact that the Veteran was aware of the VA benefits system, but did not file a claim for disability benefits for his hypertension at that time, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  

Simply stated, the Veteran knew how to file a claim in 2008 but did not initially file a claim for this problem until 2009.

Had the Veteran been experiencing hypertension at that time, or problems the Board could now indicate were the start of this problem, there seems to be no reason why the Veteran would not have also filed a compensation claim for his hypertension at that time.  The value of the Veteran's assertions is additionally diminished, given that a diagnosis of hypertension was not made until 2008, four years following separation from service.   

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of hypertension since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of hypertension is not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that the problem the Veteran has today is connected to service.  

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his hypertension.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board notes that a July 2010 rating decision, issued during the pendency of the appeal, additionally adjudicated the Veteran's claim for hypertension as one for an undiagnosed illness.  Regulations provide that if a veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, then service connection may be established presumptively for a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness if such illness became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2014).  

However, the Board finds that the Veteran's claimed symptoms have been fully attributed to the clinical diagnosis of hypertension and are thus not a qualifying chronic disability under § 1117.  Thus, the theory that the Veteran has undiagnosed illnesses or a medically unexplained chronic multi-symptom illness manifested by blood pressure issues that are related to his service in Southwest Asia does not have merit. For all the foregoing reasons, the Board finds that the Veteran's claim on appeal must be denied under 38 C.F.R. § 3.317.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

IV.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Veteran's claims for service connection for headaches and his right ankle and entitlement to TDIU prior to March 2, 2010 are being granted any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.  

With respect to the Veteran's increased rating claims for his PTSD and sensorineural hearing loss, these claims arise from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to his remaining claim (service connection for hypertension), the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in May 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records and private treatment records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

With respect to the Veteran's PTSD, he was afforded VA examinations in September 2008, April 2009, and March 2010.  With respect to his hearing loss he was afforded examinations in May 2009 and August 2010.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD or hearing loss since the most recent examinations.  

The Board finds the above examinations to be thorough and adequate upon which to base decisions with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disabilities under the applicable rating criteria.

With respect to his service connection claim for hypertension as it relates to service, the Board notes that a VA examination with medical opinion was not obtained.  The Board finds that a Remand to obtain such an opinion is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement (as in this case) suggesting a nexus between a current disability and service would not suffice to meet the standards of obtaining a medical opinion, as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of current hypertension related to service, is the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that his hypertension should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional or the records as a whole, which provide highly probative evidence against this claim.  

Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.  

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)


ORDER

A 70 percent rating, but no more, for PTSD with depressive disorder and insomnia, prior to July 15, 2009, and since October 1, 2009, is granted, subject to the laws and regulations governing the award of monetary benefits.

A compensable rating for bilateral hearing loss is denied.

TDIU is granted, beginning October 2009.

Service connection for a headache disability is granted.

Service connection for a right ankle disability is granted.

Service connection for hypertension is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


